JUDGMENT on cognovit note in favor of the International Harvester Company of America, against Sullivan, defendant, who brings the case here for review and asks for a supersedeas.
[1] September 16, 1927, the judgment was entered on the complaint and statement of amount due, admitted in a verified answer and confession of judgment, filed by *Page 178 
an attorney acting under the power contained in the note. Defendant knew about the judgment the next day after it was rendered.
September 23, 1927, defendant appeared by another attorney, and moved to set the judgment aside on the ground that he had a meritorious defense, but he tendered no answer. He attempted to support the motion by an affidavit which stated the conclusion that there was no consideration for the note as executed.
November 21, 1927, he filed a further affidavit, which set forth his supposed defense more in detail. The court thereupon announced that the motion would be determined when defendant filed his answer.
Defendant then waited four months more, and on March 26, 1928, filed his answer. April 2, 1928, plaintiff moved to strike the same on the ground that it was not filed in apt time. April 16, 1928, the motion was granted. Defendant then waited a year, lacking ten days, and on April 6, 1929, brought the case to this court.
The judgment was regular and we approve of the ruling which directed that the answer be stricken because not filed in apt time. Philbrick v. Conejos County StateBank, 71 Colo. 19, 203 P. 678.
Judgment affirmed.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE ALTER and MR. JUSTICE CAMPBELL concur.